Citation Nr: 0019135	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-06 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Foster Madeley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1942 to August 
1944.

The current appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for the cause of the veteran's death, and 
Dependent's Educational Assistance under 38 U.S.C.A., Chapter 
35.

In January 2000 the Board of Veterans' Appeals (Board) 
remanded the case to the RO in response to the appellant's 
request to present testimony before a travel Member of the 
Board.

The appellant presented oral testimony before the undersigned 
Member of the Board sitting at the RO in June 2000, a 
transcript of which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



A certified copy of the veteran's death certificate shows he 
died in September 1997 at the age of 76.  The immediate cause 
of death was reported as dementia.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were coronary artery disease and chronic 
obstructive pulmonary disease.  

During the hearing before the undersigned in June 2000 the 
appellant reported that the veteran had been receiving 
treatment for five or six years prior to his death at the VA 
Medical Center in Kerrville, Texas.  While the claims file 
contain some of the records referable to the veteran's 
treatment prior to his death, such records are dated most 
recently in 1992 and 1993.  

Also, there is notice of record that the veteran was 
terminally hospitalized by VA from October 1995 to  September 
1997.  The records pertaining to his terminal hospitalization 
are not on file.  At the hearing the appellant also referred 
to hospital treatment of the veteran at St. Luke's Hospital 
in Houston, Texas, the records of treatment which are 
similarly not on file.  The specific years of the veteran's 
treatment at this facility are not clear on the basis of the 
evidence of record.

VA has been made aware of records of VA and non-VA treatment 
of the veteran argued to be pertinent to the appellant's 
claim.  Accordingly, such records must be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, this case is remanded to the RO for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



2.  The RO should request and associate 
with the claims file the records 
pertaining to all of the veteran's 
treatment at the VA Medical Center in 
Kerrville, Texas, to include the terminal 
hospital summary referable to admission 
from October 1995 to September 1997, and 
records of treatment during the five or 
six year period prior to his death in 
September 1997.

3.  The RO should contact the appellant 
and request that she provide more 
specific information with respect to when 
the veteran received treatment at St. 
Luke's Hospital in Houston, Texas.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
records referable to his treatment at St. 
Luke's Hospital, Houston, Texas.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death, and Dependent's 
Educational Assistance under 38 U.S.C.A., 
Chapter 35.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



